—Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in failing to vacate his plea of guilty to two counts of robbery in the first degree (Penal Law § 160.15 [4]). Because defendant did not move to withdraw his plea or to vacate the judgment of conviction, that contention is not preserved for our review (see, People v Johnson, 251 AD2d 996). Defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Onondaga County Court, Fahey, J. — Robbery, 1st Degree.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.